PER CURIAM.
Appellant seeks review of an order denying his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Because appellant has a belated direct appeal of his conviction and sentence pending in this court (Case No. 94-3847), we affirm the denial of relief pursuant to rule 3.850, without prejudice to appellant’s right again to file such a motion in the trial court should his direct appeal prove unsuccessful.
AFFIRMED.
WOLF, WEBSTER and VAN NORTWICK, JJ., concur.